1.	Claims 1-20 are allowed.

                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST
be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with
attorney Matthew R. Allen (Reg no. 65,289 ) on April 20th, 2021.


The claims are amended as follows:

1. (Currently Amended) A method, comprising:
	obtaining, by a device and from a data structure in communication with the device, historical data associated with historical user account information for a plurality of historical accounts and historical user inputs for a plurality of users associated with the plurality of historical accounts; 
partitioning, by the device, the historical data into a training set, a validation set, and a test set;

training, by the device, a machine learning model, using the validation set and a naïve Bayesian classifier technique to: 
perform binary recursive partitioning to split data included in the minimum 
feature set into partitions, and 
		perform charge off predictions associated with the test set,  
the machine learning model being trained to receive, as input, first plan parameters and historical user account data, and 
the machine learning model being trained to generate a predictive charge off score based on the first plan parameters and the historical user account data; 
receiving, by the device, a request for information regarding a debt resolution plan available for a delinquent account, 
wherein the request includes inputs that correspond to the first plan parameters, the inputs comprising: 
a first input indicating a payment amount,
a second input indicating a payment frequency, and
 a third input indicating a payment start date; 
obtaining, by the device, account data associated with the delinquent account; 
determining, by the device and using the machine learning model, the predictive charge off score for the delinquent account based on providing the machine learning model with the first input, the second input, the third input, and the account data,		
	determining, by the device, second plan parameters for an accelerated charge off plan when the predictive charge off score satisfies a threshold, 
the accelerated charge off plan specifying a charge off time, prior to an end of the predetermined time period, at which the delinquent account will be proactively charged off, and 
wherein the second plan parameters include:
		a first parameter indicating a repayment amount,
 a second parameter indicating a repayment frequency, and
 a third parameter indicating a repayment start date;
	transmitting, by the device and to a user device associated with the delinquent account, the second plan parameters; 
receiving, by the device and from the user device, an enrollment request based on transmitting the second plan parameters;
	enrolling, by the device, the delinquent account in the accelerated charge off plan based on receiving the enrollment request; and
	performing, by the device, one or more actions based on enrolling the delinquent account in the accelerated charge off plan.




9.    (Currently Amended) A device, comprising:
one or more memories; and 
one or more processors, communicatively coupled to the one or more memories, to:
	obtain, from a data structure in communication with the device, historical data associated with historical user account information for a plurality of historical accounts and historical user inputs for a plurality of users associated with the plurality of historical accounts; 
partition the historical data into a training set, a validation set, and a test set; perform dimensionality reduction on the training set, reducing to reduce the training set to a minimum feature set; 
train a machine learning model, using the validation set and a naïve Bayesian classifier technique to: 
perform binary recursive partitioning to split data included in the minimum feature set into partitions, and
 perform charge off predictions associated with the test set, 
the machine learning model being trained to receive, as input, first plan parameters and historical user account data, and 
the machine learning model being trained to generate a predictive charge off score based on the first plan parameters and the historical user account data;
receive a request for information regarding a debt resolution plan available for a delinquent account,
wherein the request includes inputs that correspond to the first plan parameters, the inputs comprising:
a first input indicating a payment amount, 
a second input indicating a payment frequency, and 
a third input indicating a payment start date;
 obtain account data associated with the delinquent account; 
determine, using the machine learning model, the predictive charge off score for the delinquent account based on providing the machine learning model with the first input, the second input, the third input, and the account data, 
wherein the predictive charge off score predicts a likelihood that a creditor associated with the delinquent account will charge off the delinquent account within a predetermined time period; 
determine second plan parameters for an accelerated charge off plan when the predictive charge off score satisfies a threshold,
the accelerated charge off plan specifying a charge off time, prior to an end of the predetermined time period, at which the delinquent account will be proactively charged off, and 
	wherein the second plan parameters include:
		a first parameter indicating a repayment amount,
 a second parameter indicating a repayment frequency, and
 a third parameter indicating a repayment start date;			
	transmit, to a user device associated with the delinquent account, the second plan parameters; 
receive, from the user device, an enrollment request based on transmitting the second plan parameters; 
enroll the delinquent account in the accelerated charge off plan based on receiving the enrollment request; 
assign the delinquent account a charge off code; and 
selectively suspend a collection activity for the delinquent account based on the charge off code.

16.    (Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
	one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
	obtain, from a data structure in communication with the one or more processors, 
historical data associated with historical user account information for a plurality of historical accounts and historical user inputs for a plurality of users associated with the plurality of historical accounts;
partition the historical data into a training set, a validation set, and a test set; perform dimensionality reduction on the training set, reducing to reduce the training set to a minimum feature set; 
train a machine learning model, using the validation set and a naïve Bayesian classifier technique to: 
perform binary recursive partitioning to split data included in the minimum feature set into partitions, and
 perform charge off predictions associated with the test set, 
the machine learning model being trained to receive, as input, first plan parameters and historical user account data, and 
the machine learning model being trained to generate a predictive charge off score based on the first plan parameters and the historical user account data;
receive a request for information regarding a debt resolution plan available for a delinquent account,
wherein the request includes inputs that correspond to the first plan parameters, the inputs comprising:
a first input indicating a payment amount, 
a second input indicating a payment frequency, and 
a third input indicating a payment start date;
 obtain account data associated with the delinquent account; 
determine, using the machine learning model, the predictive charge off score for the delinquent account based on providing the machine learning model with the first input, the second input, the third input, and the account data, 
wherein the predictive charge off score predicts a likelihood that a creditor associated with the delinquent account will charge off the delinquent account within a predetermined time period; 
determine second plan parameters for an accelerated charge off plan when the predictive charge off score satisfies a threshold,
the accelerated charge off plan specifying a charge off time, prior to an end of the predetermined time period, at which the delinquent account will be proactively charged off, and 
	wherein the second plan parameters include:
		a first parameter indicating a repayment amount,
 a second parameter indicating a repayment frequency, and
 a third parameter indicating a repayment start date; transmit, to a user device associated with the delinquent account, the second plan parameters;
	transmit, to a user device associated with the delinquent account, the second plan parameters; 
receive, from the user device, an enrollment request based on transmitting the second plan parameters; 
enroll the delinquent account in the accelerated charge off plan based on receiving the enrollment request;  
suspend at least one collection activity associated with the delinquent account based on enrolling the delinquent account in the accelerated charge off plan, 
wherein the at least one collection activity includes at least one of: 	assigning a late fee to the delinquent account, 			assigning an interest amount to the delinquent account, 	or communicating a collection notice to a user associated with the delinquent account.



                                           REASONS FOR ALLOWANCE
Based on prior art search results, the prior art of record neither anticipates or renders
obvious the claimed subject matter, as a whole or taken in combination, does not
teach, “performing, by the device, dimensionality reduction on the training set, reducing the training set to a minimum feature set; training, by the device, a machine learning model, using the validation set and a naïve Bayesian classifier technique to: perform binary recursive partitioning to split data included in the minimum feature set into partitions, and  perform charge off predictions associated with the test set, the machine learning model being trained to receive, as input, first plan parameters and historical user account data, and the machine learning model being trained to generate a predictive charge off score based on the first plan parameters and the historical user account data”


The closest prior art of record, US 2010/00287093 to He discloses, “A computer-implemented method for selecting a financial services collection program to be applied to a delinquent debtor account. First, an ability to pay index (API) is computed as a function of one or more predetermined ability to pay indicators for the debtor. Next, a willingness to pay index (WPI) is computed as a function of one or more predetermined willingness to pay indicators for the debtor. One of a plurality of predetermined collection programs to be offered to the debtor is then selected as a function of each of the API and the WPI. The WPI is computed by evaluating one or more of a past action taken by the debtor or a past status of the debtor account.

The closest prior art of record, US 2003/0033245 to Kahr discloses, “A method and computer program product for collection of amounts overdue and due by payday-to-payday debits from a debtor's asset account. In a first version, using ACII debits, the debtor is solicited by mail and followed-up by telephone. A second version employs payee-emitted checks as a payment vehicle. The debtor authorizes recurring debits equal to one half of a regular monthly payment, on payday dates, from the asset account, beginning on a negotiated date. Subsequently, regular debits from the account are set up. A delinquent account may be re-aged after a required number of drafts have been honored. The invented method allows collections to be made from any customer from asset accounts in virtually any financial institution that is an ACII participant or which pays against checks. The invention also provides the capability of re-submitting rejected debits without expelling the debtor from the payday-to-payday debit program

The closest prior art of record, US Patent 7,536,348 to Shao et al, discloses, “
A predictive model, for example, a neural network, evaluates individual debt holder accounts and predicts the amount that will be collected on each account based on learned relationships among known variables. The predictive model is generated using historical data of delinquent debt accounts, the collection methods used to collect the debts in the accounts, and the success of the collection methods. In one embodiment, the predictive model is generated using profiles of delinquent debt accounts summarizing patterns of events in the accounts, and the success of the collection effort in each account. In another embodiment, the predictive model includes a mathematical representation of the collector's notes created during the collection period for each account.

Therefore claims 1-20 have been deemed to be allowable over the prior art of record. 

                                   REASONS FOR PATENT ELIGIBLITY
Based on the updated 35 U.S.C 101 guidance from October 2019:
The claims fall into the groupings of Abstract ideas (Certain Methods of Organizing
Human Activity, a commercial interaction (steps for debt resolution by determining plan parameters for an accelerated charge off plan).  However, the claimed invention has been deemed to recite limitations that integrates the abstract idea into a practical application.
The claimed limitations recite the limitations of, “training by the device, a machine learning model using the validation set and a naïve Bayesian classifier technique to perform binary recursive partitioning to split data included in the minimum feature set into partitions, perform charge off predictions associated with the test set”.
These are meaningful limitations that as an ordered combination are more than mere
instructions to apply the abstract using a computer and are more than generally
linking the use of the abstract idea to particular technological environment or field of use
and are indicative of a practical application.
Furthermore, as an ordered combination, the claims are also not well understood,
routine or conventional in the field.
For the reasons stated above, claims 1-20 are directed to patent eligible subject
matter.
                                                         CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/20/2021